Citation Nr: 1424018	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-33 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for heat stroke.

3.  Whether new and material evidence has been received to reopen service connection for hypertension.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen service connection for right hip bursitis.

6.  Entitlement to service connection for right hip bursitis.

7.  Entitlement to service connection for status post discectomy, thoracolumbar spine, L4-5 (hereinafter "back disability"). 

8.  Entitlement to service connection for a right shoulder disability.


9.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Timothy White, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1974 to August 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

Entitlement to service connection for hypertension and right hip bursitis were previously denied by the RO in June 2003 and December 2003, respectively, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to these claims within the applicable one-year periods.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In January 2014, the Veteran testified at a Board videoconference hearing at the local RO in Muskogee, Oklahoma, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2014 at a Board hearing, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to the claims for service connection for diabetes mellitus type II and heat stroke.

2.  An unappealed June 2003 rating decision, in pertinent part, denied service connection for hypertension on the basis that the condition was not incurred in or caused by service and that the medical evidence did not show a diagnosis of hypertension within one year of service separation.

3.  The evidence received since the June 2003 rating decision relates to an unestablished fact of nexus to service that is necessary to substantiate the claim for service connection for hypertension.

4.  An unappealed December 2003 rating decision, in pertinent part, denied service connection for right hip bursitis on the bases that there was no evidence of treatment for or diagnosis of this condition during active service and no medical evidence of a current right hip disability.  

5.  The evidence received since the December 2003 rating decision relates to unestablished facts of current disability and nexus to service that are necessary to substantiate the claim for service connection for right hip bursitis.

6.  The Veteran experienced symptoms of right hip pain during service.

7.  The Veteran's current right hip bursitis is related to active service.

8.  The Veteran has currently diagnosed back disabilities of degenerative spondylosis, degenerative arthritis of the thoracic spine, status post discectomy, and intervertebral disc syndrome with bilateral sciatic nerve involvement.

9.  The Veteran experienced symptoms of back pain and a lumbar strain during service.

10.  The Veteran's current back disability is related to active service.

11.  The Veteran has currently diagnosed right shoulder disabilities of status post right shoulder rotator cuff repair, impingement syndrome, and arthritic degeneration.

12.  The Veteran experienced an in-service right shoulder injury.

13.  The Veteran's current right shoulder disability is related to active service.

14.  The Veteran has been diagnosed with major depressive disorder, adjustment disorder with mixed anxiety and depressive mood, and panic disorder with agoraphobia.

15.  The Veteran's currently diagnosed acquired psychiatric disorders are causally related to the service-connected right hip bursitis, right shoulder disability, and back disability.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for diabetes mellitus type II are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for heat stroke are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).     

3.  The June 2003 rating decision to deny service connection for hypertension became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  The December 2003 rating decision to deny service connection for right hip bursitis became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

6.  New and material evidence has been received to reopen service connection for right hip bursitis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.156 (2013).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right hip bursitis have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

9.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right shoulder disability have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

10.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection an acquired psychiatric disorder as secondary to service-connected right hip bursitis, right shoulder disability, and back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claims for service connection for diabetes mellitus type II and heat stroke are decided as a matter of law, no discussion of the duties to notify and assist with respect to these issues is required.  

Further, the Board finds the Veteran's service connection claims for hypertension and right hip bursitis to be reopened by way of the submission of new and material evidence.  The Board is remanding the issue of service connection for hypertension.  Additionally, the Board is granting the claims for service connection for an acquired psychiatric disorder, right hip bursitis, a back disability, and a right shoulder disability, which constitutes a full grant of the benefits sought on appeal with respect to these claims; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Withdrawal of Service Connection for Diabetes Mellitus Type II and Heat Stroke

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, on the record of the January 2014 Board hearing, withdrew the appeal of service connection for diabetes mellitus type II and heat stroke; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed without prejudice to refiling.




Reopening Service Connection for Hypertension and Right Hip Bursitis

The Veteran seeks to reopen previously denied claims of service connection for right hip bursitis and hypertension.  The claim for service connection for hypertension (claimed as "high blood pressure aggravated by military service"), initially filed in October 2002, was originally denied in a June 2003 rating decision.  The claim for service connection for right hip bursitis, initially filed in September 2003, was originally denied in a December 2003 rating decision.  The Veteran did not initiate an appeal of the decisions and he also did not submit any new and material evidence with respect to these claims within the applicable one-year periods.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the June 2003 rating decision, the RO, in pertinent part, denied service connection for hypertension on the basis that the condition was not incurred in or caused by service and the medical evidence did not show a diagnosis of hypertension within the presumptive time period (one year) under 38 C.F.R. § 3.307.  The pertinent evidence of record at the time of the June 2003 rating decision includes the Veteran's lay statements, VA treatment records dated from October 2002 to March 2003, private treatment records dated from January 2002 to April 2003, and service treatment records.

In the December 2003 rating decision, the RO, in pertinent part, denied service connection for right hip bursitis on the basis that there was no evidence of treatment for or diagnosis for this condition during active service and no medical evidence of a current right hip disability.  The RO noted that the service treatment records showed that the Veteran complained of some right hip pain during active service without a diagnosis or any permanent disability.  The pertinent evidence of record at the time of the December 2003 rating decision includes the Veteran's lay statements, VA treatment records dated from October 2002 to September 2003, private treatment records dated from January 2002 to April 2003, and service treatment records.

The Board has reviewed the evidence of record received since the June 2003 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for hypertension.  In an April 2014 private medical evaluation report, Dr. R.H. opined that the Veteran incurred hypertension in service that was documented as increasing and exacerbated during the course of active service and which is a chronic condition.  The Board finds that this evidence, received after the June 2003 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a causal link (nexus) between the current hypertension and service (a necessary element for service connection).  38 C.F.R. § 3.303(d) (2013).  

The Board also finds that the evidence of record received since the December 2003 rating decision qualifies as new and material evidence to warrant reopening the previously denied claim for service connection for right hip bursitis.  In an April 2014 private medical evaluation report, Dr. R.H. diagnosed the Veteran with right hip bursitis and opined that the current right hip bursitis is the same right hip bursitis that was diagnosed by military medical providers during active service.  The Board finds that this evidence, received after the December 2003 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a current right hip disability and a nexus between the current right hip bursitis and service (necessary elements for service connection).  Id.  

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claims.  Thus, this evidence is new and material and the requirements to reopen the claims under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been received, the Veteran's request to reopen the previously denied claims of service connection for right hip bursitis and hypertension is granted to this extent.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal periods for the June and December 2003 rating decisions; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the June and December 2003 rating decisions; therefore, 38 C.F.R. § 3.156(c) does not apply.

As discussed below, the matter of service connection for right hip bursitis will now be addressed on a de novo basis.  Because the Veteran has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board is also remanding the matter of service connection for hypertension.

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Veteran has been diagnosed with degenerative arthritis of the thoracic spine as well as arthritic degeneration of the joint between the collar bone and shoulder.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claims of service connection for a back disability and a right shoulder disability.

As adjudicated below, the Board is granting service connection for a back disability, right shoulder disability, and right hip disability based on direct service connection under 38 C.F.R. § 3.303(d) and granting service connection for an acquired psychiatric disorder based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based continuity of symptomatology or for a "chronic" disease in service (38 C.F.R. § 3.303(b)) (related to the back and right shoulder disabilities) and direct service connection (for the acquired psychiatric disorder) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A. 
§ 7104 (West 2002) (stating that the Board decides questions of law or fact).

Service Connection for Right Hip Bursitis, Back Disability, 
and Right Shoulder Disability

The contention liberally construed for the Veteran is that his current back disability, right hip bursitis, and right shoulder disability are related to active service.  In a September 2003 claim, the Veteran contended that he was diagnosed with right hip bursitis during service.  At the January 2014 Board hearing, the Veteran testified that he was involved in an in-service motor vehicle accident where he was thrown through the windshield of the car, landed on his head and right shoulder, and was treated at a German hospital.  The Veteran testified that he had lower back pain in service and since service separation, as well as problems with the right leg since service separation.

First, the evidence of record demonstrates that the Veteran has current right hip bursitis.  A July 2011 VA treatment record notes that the Veteran reported pain in his right hip over the trochanteric bursa and noted a diagnoses of trochanteric bursitis.  The evidence of record also demonstrates that the Veteran has a current back disability of minimal degenerative spondylosis and degenerative joint space narrowing mid thoracic spine.  See October 2011 VA examination report.  The October 2011 VA examination report notes degenerative arthritis of the thoracic spine.  The July 2011 VA examination report notes a diagnosis of status post discectomy with residuals of a scar, decreased and painful range of motion, and intervertebral disc syndrome with bilateral sciatic nerve involvement.  Additionally, the evidence of record demonstrates that the Veteran has a current right shoulder disability of status post right shoulder rotator cuff repair, impingement syndrome of the shoulder, and arthritic degeneration of the joint between the collar bone and shoulder.  See August 2010 to November 2011 VA treatment records.  The October 2011 VA examination report notes a diagnosis of status post rotator cuff tendon repair with scar and status post dislocation.

Next, the evidence of record demonstrates that the Veteran experienced in-service right hip symptoms.  An April 1977 service treatment record notes that the Veteran reported hip pain for the previous two months and the military physician assessed probable bursitis.  A subsequent April 1977 service treatment record notes that the Veteran continued to report hip pain and that, while the hip was clinically better, the pain was recurrent.  While the second April 1977 service treatment record details complaints of left hip pain, this appears to be a typographical error.  The Veteran has consistently reported that he experienced right hip pain in service and this also seems consistent with the initial notation in the April 1977 service treatment records.  Thus, the reference to left rather than right hip pain appears to be an inadvertent error.

The evidence of record also demonstrates that the Veteran experienced in-service symptoms of back pain and an in-service lumbar strain.  A November 1974 service treatment record notes that the Veteran reported low back pain.  January 1976 service treatment records note that the Veteran complained of chronic low back pain with little relief from pain medication and muscle relaxants.  The service treatment records note that the Veteran was put on a physical profile for low back pain for seven days.  The service treatment records note that the Veteran sat with discomfort, had pain on forward flexion past 30 degrees, and tenderness over the low lumbar area.  The January 1976 service treatment records note mild scoliosis of the lumbar spine convex right, with vertebral bodies and pedicles otherwise in normal alignment and position, intervertebral disc spaces well maintained without narrowing, and posterior elements intact without fracture or localized osseous defect.  A subsequent January 1976 service treatment record notes straight leg raises positive at 88 degrees and full range of motion and diagnosed a mild lumbar strain.  In a July 1977 report of medical history, the Veteran endorsed recurrent back pain. 

The evidence of record demonstrates that the Veteran experienced an in-service right shoulder injury.  A May 1976 service treatment record notes that the Veteran was hospitalized at a German hospital following a motor vehicle accident two weeks prior.  The treatment record notes that treatment records from the German hospital were unavailable and that the Veteran reported complaints of sore musculature.  In a July 1977 report of medical history, the Veteran endorsed symptoms including arthritis, rheumatism, or bursitis and reported being hospitalized following a motor vehicle accident and treated for a jammed shoulder blade and concussion.  As such, the Board finds that the Veteran experienced an in-service right shoulder injury as well as in-service right hip and back symptoms.

Given the above, the remaining question is whether there is evidence of a link between the current right hip bursitis, back disability, and right shoulder disability and the in-service symptoms of right hip, back, and right shoulder pain.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed right hip bursitis, back disability, and right shoulder disability are related to service.  

Right Hip

With respect to the right hip bursitis, at the October 2011 VA examination, the Veteran reported having right hip pain since 1974 when he was running during physical training in service.  The October 2011 VA examiner noted a diagnosis of chronic right hip strain but did not opine as to etiology.  In April 2014, the Veteran underwent a private medical evaluation during which a history from the Veteran was taken, a physical examination was performed, and a copy of the claims file was reviewed.  Dr. R.H. noted the Veteran's in-service complaints of right hip pain and opined that the current right hip bursitis was the same as the in-service right hip bursitis.  Dr. R.H. opined that the Veteran had a moderate to severe chronic and permanent right hip injury with bursitis that was related to the in-service right hip symptomatology.  Dr. R.H. opined that any post service right hip injuries were merely exacerbations of the Veteran's original in-service right hip injury.

Based on the above, the Board finds that the evidence of record sufficiently indicates that the Veteran's right hip bursitis is at least as likely as not related to the in-service right hip symptoms; therefore, resolving reasonable doubt in favor of the Veteran, service connection for right hip bursitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot other theories of service connection.    

Back 

With respect to the back disability, at the July 2011 VA examination, the Veteran reported having ruptured a lumbar disc in 1995 from lifting a garage door.  The July 2011 VA examiner opined that the Veteran's current back disability was not caused by or a result of the onetime injury of low back pain in service.  The VA examiner opined that the current back disability stems from 1995 when the Veteran raised a garage door and subsequently had surgery.  The VA examiner noted that, while service treatment records showed a diagnosis of low back pain with mild lumbar strain in January 1976, the July 1977 service separation examination showed the Veteran to be in good health.

In April 2014, the Veteran underwent a private medical evaluation during which a history from the Veteran was taken, a physical examination was performed, and a copy of the claims file was reviewed.  Dr. R.H. noted the Veteran's in-service lumbar spine pain, specifically the January 1976 service treatment records that documented a positive straight leg raising test.  Dr. R.H. opined that positive straight leg raise testing is consistent with discogenic injury and significantly less consistent with pulled muscles and muscle spasm-type lumbar spine conditions.  
Dr. R.H. noted that peer-reviewed medical literature documents that a positive straight leg raise test is a testing procedure designed to determine clinically if the injury or condition being examined is associated with pressure injury or damage irritation to the sciatic nerves  Dr. R.H. opined that it was "significantly more probable than not" that the in-service lumbar spine injuries were chronic and permanent as manifest by the duration of in-service treatment and that the Veteran had persistent and non-resolving lumbar spine pain since service separation that ultimately required lumbar spine surgery in 1996.  Dr. R.H. noted the Veteran's post-service lumbar spine injury when lifting a garage door, but opined that the garage door lifting event was not the originating cause of lumbar spine pain symptomatology, but rather an exacerbation of the Veteran's in-service lumbar spine injury. 

Based on the above, the Board finds that the evidence of record sufficiently indicates that the Veteran's back disability is at least as likely as not related to the in-service lumbar strain and low back pain; therefore, resolving reasonable doubt in favor of the Veteran, service connection for a back disability (of degenerative spondylosis, degenerative arthritis of the thoracic spine, status post discectomy, and intervertebral disc syndrome with bilateral sciatic nerve involvement). 

Right Shoulder

With respect to the right shoulder disability, at the October 2011 VA examination, the Veteran reported that he had dislocated his shoulder during an in-service motor vehicle accident.  The October 2011 VA examiner opined that it is at least as likely as not that the post-service rotator cuff damage was related to the in-service incident based on the rationale that there was likely some trauma to the rotator cuff at the time of the in-service accident and that, over time, the right shoulder condition worsened.  

In a March 2012 VA addendum opinion, a different VA examiner opined that the medical record did not support the occurrence of a rotator cuff tear or right shoulder dislocation at the time of the in-service motor vehicle accident because the evidence of record showed several additional military examinations conducted subsequent to the accident where the Veteran did not mention any evidence or problems with the right shoulder.  The VA examiner opined that it was therefore less likely than not that the Veteran suffered a shoulder dislocation or rotator cuff injury at the time of the in-service accident.  As noted above, the Board has found that the weight of the evidence reflects that the Veteran experienced an in-service right shoulder injury.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  As the March 2012 VA examiner's opinion is based on the inaccurate factual premise that the Veteran did not suffer an in-service right shoulder injury, the Board accords the opinion low probative weight.  

In April 2014, the Veteran underwent a private medical evaluation during which a history from the Veteran was taken, a physical examination was performed, and a copy of the claims file was reviewed.  Dr. R.H. opined that the Veteran sustained injuries to the right shoulder during the in-service motor vehicle accident that have progressively worsened and have continued to be painful since service separation.  During the evaluation, the Veteran reported that, during the in-service motor vehicle accident, he was ejected from the vehicle striking his head forcefully and sustained traumatic injuries to the right shoulder.  Dr. R.H. opined that the Veteran's in-service right shoulder injuries resulted in the need for right shoulder surgery in 2010.  Dr. R.H. opined that any post service right shoulder injury were merely exacerbations of the Veteran's original in-service right shoulder injury.   

Based on the above, the Board finds that the evidence of record sufficiently indicates that the Veteran's right shoulder disability is at least as likely as not related to the in-service right shoulder injury; therefore, resolving reasonable doubt in favor of the Veteran, service connection for a right shoulder disability (status post right shoulder rotator cuff repair, impingement syndrome, and arthritic degeneration) is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot other theories of service connection.    

Service Connection for an Acquired Psychiatric Disorder

The contention liberally construed for the Veteran is that his current acquired psychiatric disorder is associated with the service-connected back disability, right hip bursitis, and right shoulder disability (which the Board has granted service connection for above).  At the January 2014 Board hearing, the Veteran testified that he suffers from depression that is secondary to his physical problems, specifically his right shoulder, right hip, and back.  The Veteran testified that he is in pain, feels limited in what he can do, and cannot do what his spouse wants him to do, which causes him to be depressed.

The evidence of record demonstrates that the Veteran has currently diagnosed acquired psychiatric disorders.  A February 2011 VA treatment record notes an Axis I diagnosis of adjustment disorder with mixed anxiety and depressed mood.  A September 2011 VA treatment record notes Axis I diagnoses of major depressive disorder, recurrent, mild to partial remission, and panic disorder with agoraphobia, in remission.  As discussed above, the Board has granted service connection for the right shoulder disability, right hip bursitis, and back disability. 

A February 2011 VA treatment record notes that the Veteran was notably in discomfort secondary to various orthopedic problems, including right shoulder pain, and was anxious.  At a November 2011 VA examination, the VA examiner diagnosed the Veteran with major depression, recurrent and opined that the depression is more likely than not related to his medical problems including the right shoulder disability, right hip bursitis, and back disability.   

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record reflects currently diagnosed acquired psychiatric disorders.  The probative medical evidence of record demonstrates that the acquired psychiatric disorders are causally related to the service-connected right hip bursitis, right shoulder disability, and back disability; therefore, resolving reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to the service-connected right hip bursitis, right shoulder disability, and back disability, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.    


ORDER

The appeal for service connection for diabetes mellitus type II has been withdrawn and is dismissed.  

The appeal for service connection for heat stroke has been withdrawn and is dismissed.  

As new and material evidence has been received, the appeal to reopen service connection for hypertension is granted.

As new and material evidence has been received, the appeal to reopen service connection for right hip bursitis is granted.

Service connection for right hip bursitis is granted.

Service connection for a back disability of degenerative spondylosis, degenerative arthritis of the thoracic spine, status post discectomy, and intervertebral disc syndrome with bilateral sciatic nerve involvement is granted.  

Service connection for a right shoulder disability of status post right shoulder rotator cuff repair, impingement syndrome, and arthritic degeneration is granted.  

Service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to service-connected right hip bursitis, right shoulder disability, and back disability, is granted.


REMAND

Service Connection for Hypertension

A remand is necessary to obtain a medical opinion with regard to the claim for service connection for hypertension.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A.       § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).

In an October 2002 claim, the Veteran contended that he has high blood pressure that was aggravated by military service.  In an associated authorization and consent to release information, the Veteran reported that, while he was first treated for high blood pressure in 1995, all the doctors he saw before that time told him that his blood pressure was high.  The Veteran contended that the military doctors in service told him he was nervous and did not treat him for high blood pressure.  In a July 2003 notice of disagreement, the Veteran contended that his high blood pressure either started or was aggravated during service.

In a November 2002 written statement and at the January 2014 Board hearing, the Veteran contended that he was not allowed to enlist for several days because his blood pressure was too high and that, once his blood pressure dropped, he was allowed to enlist.  Despite the Veteran's statements, the Board finds that hypertension was not "noted" at entrance into service, and there is not clear and unmistakable evidence that demonstrates that hypertension or high blood pressure both existed prior to service entrance and was not aggravated by service.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002).  Only such conditions as are recorded in examination reports at the time of acceptance and enrollment are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2013).  

The Veteran has not contended that he was taking high blood pressure medication or that he had been diagnosed with hypertension prior to service entrance.  Rather the Veteran has instead claimed that the first time he was treated for high blood pressure was in 1995, some 27 years following service separation.  Further, blood pressure readings taken during the August 1974 enlistment physical were 134/80, which is not considered hypertension for VA purposes; therefore, high blood pressure or hypertension was not "noted" at entry into service  See 38 C.F.R. §§  3.304(b), 4.104 (2013).  As such, the Board finds that the Veteran is presumed to have been of sound condition upon service entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see also 38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  Because the presumption of sound condition at service entrance is not rebutted by clear and unmistakable evidence both that hypertension preexisted service and that it was not aggravated by service, the issue becomes one of direct service connection.  

A January 2002 private treatment record notes that the Veteran had high blood pressure with a post-service onset of 1996 and a diagnosis of benign hypertension.  In an April 2014 private medical evaluation report, Dr. R.H. opined that the Veteran's hypertension was incurred in service and increased during and was exacerbated by the course of his service, but did not offer any rationale upon which to base these inconsistent opinions of both service incurrence and aggravation during service.  While the Board finds the April 2014 private medical evaluation opinion to be inadequate with respect to the question of whether the hypertension was incurred in or caused by the Veteran's military service, the private opinion serves to suggest that the Veteran's claimed hypertension may have been incurred during active service; thus, remand is required to obtain a medical opinion that is based on accurate factual assumptions and addresses the question of direct service incurrence.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Accordingly, the issue of service connection for hypertension is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of the currently diagnosed hypertension.  The claims folder should be made available to the examiner.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current hypertension was incurred in or caused by the Veteran's active service.  The examiner should provide a rationale for all opinions expressed.  

In rendering an opinion, the VA examiner should presume that the Veteran was sound at entry into service, regardless of any history provided by the Veteran or statements in the claims file as to preexisting high blood pressure.

2.  Then, readjudicate the issue of service connection for hypertension.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


